Slidell, 0. J.
The plaintiff seeks to enforce a mortgage upon a slave in the hands of Harris, a. third possessor. The act of mortgage does not mention nor describe the slave, but Bead, the mortgagor, simply mortgages to Jewell, “ the property conveyed by him this day, to the said 1lice B. Bead, as per act of sale passed before me, notary.” This mortgage was recorded in the book of conventional mortgages, but the deed of sale which conveyed the slave to Bead, was not recorded with it simultaneously in the mortgage book, nor at any other time in that book, so far as the evidence informs us. This inscription was manifestly insufficient to charge with notice the defendant, Harris, an admitted purchaser for a valuable consideration. Perot v. Chambers, 2 An. 800. Robertson v. Brown, 5 An. 154.
Judgment affirmed, with costs.